DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 13 January 2021.
Independent Claims 1, 8, 12 and 17 have been amended.
No claims have been canceled.
Claims 1-32 are pending and have been examined in this Office Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Examiner is in agreement with Applicant’s arguments regarding the 35 USC § 101 rejection of the pending claims as being directed to a practical application.  Therefore, the 35 USC § 101 rejection of the pending claims is respectfully withdrawn.
The Examiner is in agreement with Applicant’s argument “that Mink, Fertig, and Mault, either alone or in combination, fail to teach or suggest the claim elements of:  (1) “prompting a user for a desired original bath size of the blended mixture using two or more blending materials”, (2) “concurrently monitoring weights on the scale as blending materials are added to a receptacle on the scale, both individually and in total”, (3) “concurrently indicating on the display numerical weights of the blending materials that have been added to the scale, both individually and in total, to prepare an amount of a custom blended mixture based upon the selected blending materials,” (4) “determining 
Furthermore, a Terminal Disclaimer has been filed and approved on 23 February 2021 concerning US Patent 9,919,278.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Best U.S. References:  Mink et al. US Patent 7,121,430 (“Mink) in combination with Fertig et al. US Patent 6,490,492 (“Fertig”) and Mault, US Patent Application Publication 2002/0124017 (“Mault”) teach a fluid and hair-dye dispensers and a method for determining a method for cosmetically treating hair on a person’s head.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous office action fully anticipates nor renders the claims 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL DANNEMAN/Primary Examiner, Art Unit 3687